                                                                                                                                                             FILED                 GLRK
(\                                                                                                                                                             2Q13NflV15pM3:15
^     Fill in this information to identify your case:

      Debtor 1               Deven                      T.                           Reed
                             First Name                 Middle Name                  Last Name

      Debtor 2
      (Spouse, if filing) First Name                    Middle Name                  Last Name

      United States BankruptcyCourtfor the: DISTRICTOF ARIZONA

      Case number                                                                                                                               [-] checkifthis is an
      (ifknown)                                                    ~                                                                            ~~ amendedfiling
     Official Form 106Sum
     Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                          12/15
     Be as complete andaccurateas possible. Iftwo married people arefilingtogether, both are equally responsibleforsupplying
     correct information. Fill out all of your schedules first; then complete the information on this form. Ifyou are filing amended
     schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.


      Part 1:         Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own
     1.   Schedule A/B: Property (Official Form 106A/B)
          1a. Copy line 55, Total real estate, from ScheduleA/B...................................................................................................                      ''"".


          1b. Copy line 62, Total personal property, from ScheduleA/B........................................................................................                  ''"' ' ""'


          1c. Copyline63,TotalofallpropertyonScheduleA/B.................................................................................................                      $8, 113.00

                      Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

     2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
          2a. Copy the total you listed in Column A, Amount of claim, at the bottom ofthe last page of Part 1 of Schedule D..... . pi£, oid.<
     3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
          3a. Copythe total claimsfrom Part 1 (priority unsecuredclaims)from line6e of ScheduleE/F..................................... ."'.'

          3b. Copythetotal claimsfromPart2 (nonpriority unsecured claims)from line6j ofSchedule E/F............................. +                                              !t>a,36U.t

                                                                                                                                 Yourtotalliabilities                         $22,335.00


       Part 3:         Summarize Your Income and Expenses

     4.   Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                $3,681.00
          Copy your combined monthly income from line 12 of Schedule I.

     5.   Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                                                                $3,552.00
          Copy your monthly expensesfrom line 22c of ScheduleJ.




     Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1
             Case 2:19-bk-06009-PS                               Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                                            Desc
                                                                 Main Document     Page 1 of 39
Debtor 1      Deven T. Reed                                                                 Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

     Q No. You havenothingto report on this part of the form. Checkthis boxand submitthisform to the courtwithyour otherschedules.
     0 Yes
7.   What kind of debt do you have?

     0 Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose. " 11 U. S.C. § 101(8). Fill out lines 8-9gfor statistical purposes. 28 U. S.C. §159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                $4,310.00


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                  $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                          $0.00

     9c. Claims for death or personal injurywhile you were intoxicated. (Copy line 6c.)                                 $0.00

     9d. Student loans. (Copy line 6f.)                                                                                 $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                        $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                           $0.00

     9g. Total. Add lines 9a through 9f.                                                                                $0. 00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                            page 2
           Case 2:19-bk-06009-PS                   Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                Desc
                                                   Main Document     Page 2 of 39
  Fill in this information to identify your case and this filing:
  Debtor 1              Deven                T.                     Reed
                        First Name           Middle Name            Last Name


  Debtor 2
  (Spouse, if filing)   First Name           Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICTOF ARIZONA

  Case number
                                                                                                                         Check if this is an
  (if known)
                                                                                                                         amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                               12/15
In each category, separately list and describe items. List an asset only once. If an assetfits in more than one category, list
the asset in the category whereyou think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.    Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      0 No. Go to Part2.
             Yes. Where is the property?

2.    Add the dollar value of the portion you own for all of your entries from Part 1, including any
      entries for pages you have attached for Part 1. Write that number here.
                                                                                                                                                   $0.00


  Part 2:        Describe Your Vehicles

Doyou own, lease, or have legal or equitable interest in any vehicles, whetherthey are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
      0 Yes
3.1                                                 Who has an interest in the property?            Do not deduct secured claims or exemptions. Put the
Make:                      Kia                      Check one.                                      amount of any secured claims on Schedule D:
                                                                                                    Creditors Who Have Claims Secured by Property.
Model:                     Forte                    0 Debtor1 only
                                                        Debtor 2 only                               Current value of the          Current value of the
Year:                      2016
                                                        Debtor 1 and Debtor 2 only                  entire property?              portion you own?
Approximate mileage: 69, 000                                                                                      $7, 323. 00                  $7, 323. 00
                                                    Q At least one of the debtors and another
Other information:
2016 Kia Forte (approx. 69, 000 miles)                  Check if this is community property
                                                        (see instructions)
4.    Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        0 No
        D Yes
5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any
      entriesfor pagesyouhaveattachedforPart2. Writethatnumberhere......................................................... .                  $7,323.00




          Case
Official Form    2:19-bk-06009-PS
              106A/B                                Doc 9 Schedule
                                                           Filed 05/15/19
                                                                   A/B: Property Entered 05/16/19 09:57:05                                Desc       page 1
                                                    Main Document         Page 3 of 39
Debtor 1           Deven T. Reed                                                                                         Case number (if known)


     Part 3:         Describe Your Personal and Household Items

                                                                                                                                                              Current value of the
Doyou own or have any legal or equitable interest in any of the following items?
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.
6.     Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
       aNo
         Yes. Describe..... Couch, chaise lounge, table, chairs, bed, tv, computer                                                                                         $450.00
7.     Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                 music collections; electronic devices including cell phones, cameras, media players, games
       El No
       Q Yes. Describe.....
8.     Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                  stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       0 No
       Q Yes. Describe.....
9.     Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobbyequipment; bicycles, pool tables, golf clubs, skis;
                       canoes and kayaks; carpentry tools; musical instruments
       0 No
       Q Yes. Describe.....
10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       0 No
       Q Yes. Describe.....
11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       D No
       0 Yes. Describe..... Older Clothing                                                                                                                                 $200.00

12. Jewelry
       Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloomjewelry, watches, gems,
                       gold, silver
       0 No
       Q Yes. Describe.....
13. Non-farm animals
       Examples: Dogs, cats, birds, horses
       0 No
       Q Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you
       did not list
       0 No
            Yes. Give specific
            information.

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
       attached for Part 3. Write the number here........................................................................................................ ^                $650.00




            Case 2:19-bk-06009-PS
Official Form 106A/B                                              Doc 9 Schedule
                                                                         Filed 05/15/19
                                                                                 A/B: Property Entered 05/16/19 09:57:05                                             Desc      page 2
                                                                  Main Document         Page 4 of 39
Debtor 1         Deven T. Reed                                                                                                 Case number (if known)


  Part 4:            Describe Your Financial Assets

                                                                                                                                                                    Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                    portion you own?
                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                    claims or exemptions.
16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                      petition

     D No
     0 Yes.................................................................................................................................... Cash:                              $20.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
                      institution, list each.

           No
     g| Yes............................                      Institution name:
            17. 1.      Checking account:                    Checking account-Chase                                                                                              $120.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     0 No
     f~| Yes............................ Institution or issuername:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
     an interest in an LLC, partnership, and joint venture
     0 No
     Q Yes. Give specific
           information about
           them..........................     Name of entity:                                                                                     % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
     Non-negotiableinstruments are those you cannottransferto someone by signing or delivering them.
     0 No
     Q Yes. Give specific
           information about
           them..........................     Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
     0 No
           Yes. List each
           account separately.               Type of account:                 Institution name:
22. Security deposits and prepayments
     Yourshare of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
     companies, or others

     0 No
           Yes............................                               Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     13 No
     Q Yes............................ Issuernameanddescription:




          Case
Official Form    2:19-bk-06009-PS
              106A/B                                                Doc 9 Schedule
                                                                           Filed 05/15/19
                                                                                   A/B: Property Entered 05/16/19 09:57:05                                                 Desc     page3
                                                                    Main Document         Page 5 of 39
Debtor 1         Deven T. Reed                                                                        Case number (if known)

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     0 No
           Yes............................   Institution name and description. Separately file the records of any interests. 11 U. S. C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
     0 No
     Q Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     0 No
           Yes. Give specific
           information about them

27   Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
     Q Yes. Give specific
           information about them

Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you

     0 No
           Yes. Give specific information                                                                                       Federal:
           about them, including whether
                                                                                                                                State:
           you already filed the returns
           and the tax years.                                                                                                   Local:

29. Family support
     Examples: Pastdue or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     0 No
     D Yes. Give specific information                                                                               Alimony:
                                                                                                                    Maintenance:


                                                                                                                    Support:

                                                                                                                    Divorce settlement:

                                                                                                                    Property settlement:

30. Other amounts someone owes you
     Examples: Unpaid wages, disabilityinsurance payments, disabilitybenefits, sick pay, vacation pay, workers'
                      compensation, Social Security benefits; unpaid loans you made to someone else

     0 No
     Q Yes. Give specificinformation
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
     Q Yes. Namethe insurance
           company of each policy
           and list its value................     Company name:                                   Beneficiary:                       Surrender or refund value:




           Case 2:19-bk-06009-PS
Official Form 106A/B                                         Doc 9 Schedule
                                                                    Filed 05/15/19
                                                                            A/B: Property Entered 05/16/19 09:57:05                                 Desc    page 4
                                                             Main Document         Page 6 of 39
Debtor 1        Devon T. Reed                                                                                        Case number (if known)

32. Any interest in property that is due you from someone who has died
     If you are the beneficiaryof a living trust, expect proceeds from a life insurance policy, or are currently
     entitled to receive property because someone has died
     0 No
     Q Yes. Give specific information
33. Claims againstthird parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insuranceclaims, or rights to sue
     0 No
           Yes. Describe each claim........

34. Othercontingent and unliquidatedclaims of every nature, including counterclaims of the debtorand
     rights to set off claims
     B No
     Q Yes. Describeeach claim........
35. Any financial assets you did not already list

     0 No
           Yes. Give specific information

36. Add the dollarvalue of all of your entries from Part4, including any entries for pages you have
     attached for Part4. Writethat number here....................................................................................................... .   »                $140. 00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37   Do you own or have any legal or equitable interest in any business-related property?

     0 No. Goto Part6.
     Q Yes. Goto line 38.
                                                                                                                                                              Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.
38. Accounts receivable or commissions you already earned

           No
     Q Yes. Describe..
39. Office equipment, furnishings, and supplies
     Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
                    desks, chairs, electronic devices

     0 No
           Yes. Describe..

40. Machinery,fixtures, equipment, supplies you use in business, and tools of your trade

     0 No
     Q Yes. Describe..
41. Inventory

     0 No
     Q Yes. Describe..
42. Interests in partnerships or joint ventures

     0 No
     [~] Yes. Describe..... Nameofentity:                                                                                             % of ownership:




           Case 2:19-bk-06009-PS
Official Form 106A/B                                            Doc 9 Schedule
                                                                       Filed 05/15/19
                                                                               A/B: Property Entered 05/16/19 09:57:05                                                Desc    page 5
                                                                Main Document         Page 7 of 39
Debtor 1         Deven T. Reed                                                                                   Case number (if known)

43. Customer lists, mailing lists, or other compilations

      0 No
      Q Yes. Doyour lists include personally identifiable information (as defined in 11 U. S. C. § 101(41A))?
                     D No
                     Q Yes. Describe.....
44. Any business-related property you did not already list

      0 No
           Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Writethat number here....................................................................................................... -^                   $0.00


  Part 6: DescribeAny Farm- and Commercial Fishing-RelatedProperty You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-relatedproperty?

      gj No. Goto Part7.
           Yes. Go to line 47.


                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47.   Farm animals
      Examples: Livestock, poultry, farm-raised fish
      0 No
           Yes....

48. Crops-either growing or harvested

      0 No
      Q Yes. Give specific
           information.

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

      0 No
           Yes....

50. Farm and fishing supplies, chemicals, and feed

      0 No
      Q Yes....
51. Any farm- and commercial fishing-related property you did not already list

      0 No
           Yes. Give specific
           information.

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
      attached for Part 6. Write that number here.                                                                                                                        $0.00


 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

           No
      Q Yes. Give specificinformation.
          Case
Official Form    2:19-bk-06009-PS
              106A/B                                          Doc 9 Schedule
                                                                     Filed 05/15/19
                                                                             A/B: Property Entered 05/16/19 09:57:05                                              Desc     page 6
                                                              Main Document         Page 8 of 39
Debtor 1      Deven T. Reed                                                            Case number (if known)



54. Add the dollar value of all of your entries from Part 7. Write that number here.                                          $0.00

  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2.                                                                                        $0.00

56. Part 2: Total vehicles, line 5                                              $7,323.00

57. Part 3: Total personal and household items, line 15                           $650.00

58. Part 4: Total financial assets, line 36                                       $140. 00

59. Part 5: Total business-related property, line 45                                   $0.00

60. Part 6: Total farm- and fishing-related property, line 52                          $0. 00

61. Part 7: Total other property not listed, line 54                                   $0.00

                                                                                                Copy personal
62. Total personal property. Add lines 56 through 61,                           $8, 113.00      property total . > +    $8113.00


63. Total of all property on Schedule A/B.     Add line 55 + line 62.                                                   $8, 113.00




          Case 2:19-bk-06009-PS
OfficialForm106A/B                              Doc 9 Schedule
                                                       Filed 05/15/19
                                                               A/B: Property Entered 05/16/19 09:57:05                 Desc   page 7
                                                Main Document         Page 9 of 39
     Fill in this information to identify your case:
     Debtor 1            Deven                T.                      Reed
                         First Name           Middle Name             Last Name
     Debtor 2
     (Spouse, if filing) First Name           Middle Name             Last Name

     United States Bankruptcy Court forthe: DISTRICTOF ARIZONA
                                                                                                                  D Check if this is an
     Case number                                                                                                      amended filing
     (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                      04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part2: Additional Page as necessary. On the top of any additionalpages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemptionyou claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions-such as those for health aids, rights to
receive certain benefits, and tax-exemptretirement funds-may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:           Identify the Property You Claim as Exempt

1.      Whichset of exemptions are you claiming?               Checkone only, even ifyour spouse is filingwith you.
        0 You are claimingstate andfederalnonbankruptcyexemptions. 1 1 U.S.C. § 522(b)(3)
             You are claiming federal exemptions. 1 1 U. S. C. § 522(b)(2)

2.      For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on               Current value of      Amount of the              Specific laws that allow exemption
ScheduleA/B that lists this property                        the portion you       exemption you claim
                                                            own

                                                            Copy the value from Check only one box for
                                                            Schedule A/B        each exemption


Brief description:                                              $7, 323. 00       0            $0.00         Ariz. Rev. Stat. S33.1125(8)
2016 Kia Forte (approx. 69, 000 miles)                                                100% of fair market

Line from Schedule A/B:          3.1                                                  value, up to any
                                                                                      applicable statutory
                                                                                      limit

Brief description:                                                $450. 00        0           $450.00        Ariz. Rev. Stat. S33.1123
Couch, chaise lounge, table, chairs, bed,                                         Q 100%offairmarket
tv, computer                                                                          value, up to any
Line from Schedule A/B: 6                                                             applicable statutory
                                                                                      limit




3.      Are you claiming a homestead exemption of more than $170, 350?
        (Subject to adjustment on 4/01/22 and every 3 years after thatfor cases filed on or afterthe date of adjustment.)

        0 No
        ["] Yes. Did you acquire the property covered by the exemption within 1, 215 days before you filed this case?
                   No
                   Yes

Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                              page 1
             Case 2:19-bk-06009-PS                   Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                    Desc
                                                     Main Document    Page 10 of 39
Debtor 1       Deven T. Reed                                                           Case number (if known)


 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own

                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $200. 00      0            $200. 00       Ariz. Rev Stat. § 33-1125(1)
Older Clothing                                                          Q 100%offairmarket
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $120. 00      0     $120. 00              Ariz. Rev Stat. § 33-1126(A)(9)
Checking account- Chase                                                 Q 100% of fair market
Line from Schedule A/B:   17.1                                               value, up to any
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 2
         Case 2:19-bk-06009-PS                  Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                             Desc
                                                Main Document    Page 11 of 39
     Fill in this information to identify your case:
     Debtor 1               Devon                T.                      Reed
                            First Name           Middle Name             Last Name

  Debtor 2
  (Spouse, if filing) First Name                 Middle Name             Last Name


     United States Bankruptcy Court for the: DISTRICT OF ARIZONA

  Case number
  (if known)                                                                                                              Q Checkif this is an
                                                                                                                               amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).

1.      Do any creditors have claims secured by your property?
        Q No. Checkthis boxand submitthisformto the courtwithyourotherschedules. You have nothingelse to report on thisform.
        0 Yes. Fill in all ofthe informationbelow.

  Part 1:                List All Secured Claims


2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one                   Column A                Columii B                Column C
        creditor has a particular claim, list the other creditors in Part 2. As                Amount of claim         Value of collateral      Unsecured
        much as possible, list the claims in alphabetical order according to the               Do not deduct the       that supports this       portion
        creditor's name.                                                                       value of Gollateral     claim                    tf any

  2.1                                                 Describe the property that
                                                      secures the claim:                                $12, 975. 00            $7, 323. 00          $5, 652. 00
HLS of Nevada
Creditor's name
                                                      2016 Kia Forte
PO Box 94703
Number          Street


                                                      As of the date you file, the claim is: Check all that apply.
                                                         Contingent
Las Ve as                     NV      89193           0 Unliquidated
City                          State   ZIP Code
                                                          Disputed
Who owes the debt? Check one.
                                                      Nature of lien. Check all that apply.
0 Debtor1 only                                        0 An agreement you made (such as mortgage or secured car loan)
       Debtor 2 only
                                                          Statutory lien (such as tax lien, mechanic's lien)
       Debtor 1 and Debtor 2 only
                                                          Judgment lien from a lawsuit
Q At leastoneof the debtorsand another 0 Other (including a right to offset)
       Check if this claim relates                        Auto Loan
       to a community debt
Date debt was incurred                1/2017          Last4 digits of account number          5     0      X X




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                    $12,975.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                   $12,975.00
            Case 2:19-bk-06009-PS
Official Form 106D
                                     Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05
                               Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                                Desc      page 1
                                     Main Document             Page 12 of 39
  Fill in this information to identify your case:
  Debtor 1                 Deven                 T.                    Reed
                           First Name            Middle Name           Last Name


  Debtor 2
 (Spouse, if filing) First Name                  Middle Name           Last Name


 United States Bankruptcy Court for the:         DISTRICT OF ARIZONA
 Case number
                                                                                                                      Q Check if this is an
 (if known)
                                                                                                                              amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                      12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITYclaims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on ScheduleA/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and UnexpiredLeases(Official Form 106G).
Do not include any creditors with partially secured claims that are listed in ScheduleD: CreditorsWho Hold Claims Securedby Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1:          List All of Your PRIORITf Unsecured Claims
1.      Do any creditors have priority unsecured claims againstyou?
        gj No. Goto Part2.
        a Yes.
2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. Foreach daim listed, identifywhattype of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       showboth priority and nonpriority amounts. As much as possible, list the claims in alphabetical orderaccordingto the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                        Total claim           Priority          Nonpriority
                                                                                                                              amount           amount




Priority Creditor's Name                                       Last 4 digits of account number
                                                               When was the debt incurred?
Number        Street

                                                               As of the date you file, the claim is: Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
City                                State   ZIP Code           Q Disputed
Who incurred the debt? Check one.                              Type of PRIORITY unsecured claim:
  Debtor 1 only                                                   Domestic support obligations
  Debtor 2 only                                                   Taxes and certain other debts you owe the government
  Debtor 1 and Debtor 2 only                                      Claims for death or personal injury while you were
       At least one of the debtors and another                     intoxicated
     Check if this claim is for a community debt               Q Other. Specify
Is the claim subject to offset?
       No
D Yes




          Case
Official Form    2:19-bk-06009-PSSchedule
              106E/F                Doc E/F:
                                          9 Creditors
                                             Filed 05/15/19       Entered
                                                      Who Have Unsecured     05/16/19
                                                                         Claims                                               09:57:05         Desc    page 1
                                                       Main Document                  Page 13 of 39
Debtor 1          Deven T. Reed                                                                 Case number (if known)

  Part 2:           List All of Your NONPRIORITYUnsecured Claims

3.         Do any creditors have nonpriority unsecured claims against you?
               No. You have nothing to report in this part. Submitthis form to the court with your other schedules.
           0 Yes
4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditorseparately for each claim. For each claim listed, identifywhat
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                               Total claim


     4.1                                                                                                                                            $600.00
Bank of America                                             Last 4 digits of account number          n     o   w n
Nonpriority Creditor's Name
                                                            When was the debt incurred?           unknown
PO Box 982235
Number          Street                                      As of the date you file, the claim is: Check all that apply.
                                                                 Contingent
                                                            g[ Unliquidated
                                                                 Disputed
El Paso                          TX      79998
City                             State  ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?           Check one.
                                                                 Student loans
0 Debtor1 only                                                   Obligations arising out of a separation agreement or divorce
Q Debtor2 only                                                   that you did not report as priority claims
      Debtor 1 and Debtor 2 only
                                                                 Debts to pension or profit-sharing plans, and other similar debts
      At least one of the debtors and another
                                                            0 Other. Specify
      Check if this claim is for a community debt                Bank account shortages
Is the claim subject to offset?
     No
D    Yes

     4.2                                                                                                                                            $246.00
Bank of Missouri                                            Last4 digits of account number          X      X   X X
Nonpriority Creditor's Name
                                                            When was the debt incurred?           9/2018
PO Box 85710
Number          Street                                      As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                            0 Unliquidated
                                                                 Disputed
Sioux Falls                      SD      57118
City                             State  ZIP Code
                                                            Type of NONPRIORITY unsecured claim:
Who incurred the debt?           Check one.
                                                            Q Studentloans
gj    Debtor1 only                                              Obligations arising out of a separation agreement or divorce
Q     Debtor2 only                                              that you did not report as priority claims
Q     Debtor1 and Debtor2 only                              Q Debtsto pension or profit-sharingplans, andothersimilardebts
Q     At leastoneofthe debtorsand another                   0 Other. Specify
Q     Checkifthis claim is for a community debt                  Creedit Card
Is the claim subject to offset?
0 No
      Yes




          Case
Official Form     2:19-bk-06009-PSSchedule
              106E/F                 Doc E/F:
                                           9 Creditors
                                              Filed 05/15/19       Entered
                                                       Who Have Unsecured      05/16/19
                                                                          Claims                                           09:57:05          Desc     page 2
                                                     Main Document                   Page 14 of 39
Debtor 1         Deven T. Reed                                                         Case number (if known)

  Part 2:          Your NQNPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                              Total claim
previous page.

   4.3
                                                                                                                                 $2, 000. 00
Bell Cove A artments                                 Last 4 digits of account number        n     o   w n
Nonpriority Creditor's Name
                                                     When was the debt incurred?         Unknown
17239 N. 19th Avenue
Number         Street                                As of the date you file, the claim is: Check all that apply.
                                                     D Contingent
                                                     g( Unliquidated
                                                         Disputed
Phoenix                        AZ      85023
City                           State  ZIP Code
                                                     Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                         Student loans
0 Debtor1 only                                           Obligations arising out of a separation agreement or divorce
Q Debtor2 only                                           that you did not report as priority claims
       Debtor 1 and Debtor 2 only
       At least one of the debtors and another       Q Debtsto pensionor profit-sharingplans, andothersimilardebts
                                                     0 Other. Specify
       Check if this claim is for a community debt       Apartment Rent
Is the claim subject to offset?
0 No
D Yes
Apt. 2082

                                                                                                                                   $262.00
CB Indi o                                            Last4 digits of account number        X      X   X X
Nonpriority Creditor's Name
                                                     When was the debt incurred?         1/2019
PO Box 4499
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                        Contingent
                                                     Q Unliquidated
                                                     Q Disputed
Beaverton                      OR      97076
City                           State  ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                         Student loans
0 Debtor1 only                                           Obligations arising out of a separation agreement or divorce
       Debtor 2 only
                                                         that you did not report as priority claims
       Debtor 1 and Debtor2 only
       At least one of the debtors and another
                                                     [~] Debts to pension or profit-sharing plans, and other similar debts
                                                     0 Other, Specify
Q Checkif this claim is for a community debt             Credit Card
Is the claim subject to offset?
0 No
D Yes




          Case
Official Form    2:19-bk-06009-PSSchedule
              106E/F                Doc E/F:
                                          9 Creditors
                                             Filed 05/15/19       Entered
                                                      Who Have Unsecured     05/16/19
                                                                         Claims                                 09:57:05     Desc   page 3
                                                 Main Document              Page 15 of 39
Debtor 1       Deven T. Reed                                                                Case number (if known)

 Part 2:         Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.
  4.5                                                                                                                                  $330. 00
Corn ass Bank                                           Last 4 digits of account number          n    o   w n
Nonpriority Creditor's Name                             When was the debt incurred?           unknown
PO Box 11830
Number       Street                                     As of the date you file, the claim is: Check all that apply.
                                                            Contingent
                                                        0 Unliquidated
                                                            Disputed
Birmin ham                    AL       35202
City                          State  ZIP Code           Type of NONPR10RITYunsecured claim:
Who incurred the debt?        Check one.
                                                            Student loans
0 Debtor1 only                                              Obligations arising out of a separation agreement or divorce
Q Debtor 2 only                                             that you did not report as priority claims
      Debtor 1 and Debtor 2 only                            Debts to pension or profit-sharing plans, and other similar debts
      At least one of the debtors and another
                                                        0 Other. Specify
Q Checkif this claim is for a community debt                CreditCard- Ck-^/KY^\                    3>K^lr'^A9't
Is the claim subject to offset?
0 No
      Yes

                                                                                                                                    $1, 082. 00
Credit First N'tl Assoc                                 Last4 digits of account number          X     XXX
Nonpriority Creditor's Name                             When was the debt incurred?           8/9/2012
PO Box 81315
Number       Street                                     As of the dateyou file, the claim is: Check all that apply.
                                                            Contingent
                                                        0 Unliquidated
                                                        Q Disputed
Cleveland                     OH       44181
City                          State  ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?        Check one.
                                                            Student loans
0     Debtor 1 only                                     Q Obligationsarisingoutofa separationagreementordivorce
|~]   Debtor2 only                                          that you did not report as. priority claims
Q     Debtor 1 and Debtor2 only                             Debts to pension or profit-sharingplans, and other similardebts
Q     At least one of the debtors and another           0 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
0 No
      Yes
Written Off




         Case 2:19-bk-06009-PS
Official Form 106E/F
                                                 Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05
                                                Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                Desc     page 4
                                                 Main Document    Page 16 of 39
Debtor 1          Deven T. Reed                                                          Case number (if known)

  Part 2:          Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

                                                                                                                                     $205.00
Credit One Bank                                       Last 4 digits of account number         X     X   X X
Nonpriority Creditor's Name
                                                      When was the debt incurred?          12/2018
PO Box 98872
Number         Street                                 As of the date you file, the claim is: Check all that apply
                                                         Contingent
                                                      0 Unliquidated
                                                      [~] Disputed
Las Ve       as                NV       89193
City                           State  ZIP Code        Type of NONPRIORITYunsecured claim:
Who incurred the debt?         Check one.
                                                          Student loans
g| Debtor1 only                                           Obligations arising out of a separation agreement or divorce
       Debtor 2 only
                                                          that you did not report as priority claims
       Debtor 1 and Debtor 2 only
                                                          Debts to pension or profit-sharing plans, and other similar debts
       At least one of the debtors and another
                                                      0 Other. Specify
       Check if this claim is for a community debt        Credit Card
Is the claim subject to offset?
       No
       Yes

  4.8                                                                                                                             $1, 144.00
Duvera                                                Last 4 digits of account number        X      X   X X
Npnpriority Creditor's Name
                                                      When was the debt incurred?          8/2014
1910 Palamar Point Wa
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                      0 Contingent
                                                      Q Unliquidated
                                                          Disputed
Carlsbad                       CA       92008
City                           State    ZIP Code      Type of NONPRIORITYunsecured claim:
Who incurred the debt?         Check one.
                                                      Q Studentloans
0 Debtor1 only                                        Q Obligations arising out of a separation agreement or divorce
Q Debtor2 only                                            that you did not report as priority claims
       Debtor 1 and Debtor 2 only
       At least one of the debtors and another
                                                      Q Debtsto pension or profit-sharingplans, andothersimilardebts
                                                      0 Other. Specify
Q Check if this claim is for a community debt             Installment Sales Contract
Is the claim subject to offset?
0 No
D Yes
Hospital




          Case
Official Form    2:19-bk-06009-PSSchedule
              106E/F                Doc BF:
                                          9 Creditors
                                            Filed 05/15/19        Entered
                                                      Who Have Unsecured     05/16/19
                                                                         Claims                                   09:57:05    Desc    page5
                                                   Main Document             Page 17 of 39
Debtor 1        Deven T. Reed                                                          Case number (if known)

 Part 2:          Your NONPRIORITYUnsecured Claims - Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                             Total claim
previous page.
  4.9                                                                                                                             $227.00
EOS CCA                                             Last 4 digits of account number         X    X   X X
Nonpriority Creditor's Name                         When was the debt incurred?          4/2018
700 Lan water Dr.
Number        Street                                As of the date you file, the claim is: Check all that apply.
                                                    D Contingent
                                                    Q Unliquidated
                                                    Q Disputed
City                           State  ZIP Code      Type of NONPRIORITYunsecured claim:
Who incurred the debt?         Check one.
                                                    Q Studentloans
0 Debtor1 only                                          Obligationsarising out of a separation agreement or divorce
       Debtor 2 only                                    that you did not report as priority claims
       Debtor 1 and Debtor 2 only
       At least one of the debtors and another
                                                    Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
                                                    0 Other. Specify
Q Checkifthis claim is for a community debt             Collection Agency
Is the claim subject to offset?
El No
a Yes
Century Link
  4. 10                                                                                                                           $255.00
First Premier                                       Last 4 digits of account number         X    X   X X
Nonpriority Creditor's Name                         When was the debt incurred?          7/2018
3820 N. Louise Ave
Number        Street                                As of the date you file, the claim is: Check all that apply.
                                                        Contingent
                                                    g| Unliquidated
                                                    Q Disputed
Sioux Falls                    SD       57107
City                           State   ZIP Code     Type ofNONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                    Q Student loans
Q Debtor 1 only                                         Obligations arising out of a separation agreement or divorce
       Debtor 2 only                                    that you did not report as priority claims
       Debtor 1 and Debtor 2 only                       Debts to pension or profit-sharing plans, and other similar debts
Q At least one of the debtors and another           Q Other. Specify
Q Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
0 No
D Yes




           Case 2:19-bk-06009-PS Schedule
Official Form 106E/F
                                   Doc 9E/F: Creditors
                                             Filed 05/15/19       Entered 05/16/19 09:57:05
                                                       Who Have Unsecured Claims
                                                                                                                            Desc    page 6
                                   Main Document           Page 18 of 39
Debtor 1       Deven T. Reed                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, numberthem sequentially from the
                                                                                                                            Total claim
previous page.

                                                                                                                                  $663. 00
Jefferson Ca ital S stems                          Last 4 digits of account number        X     X   X X
Nonpriority Creditor's Name
                                                   When was the debt incurred?          12/2015
16 McLeland Rd.
Number       Street                                AS of the date you file, the claim is: Check all that apply.
St. Cloud, MN56303                                    Contingent
                                                   0 Unliquidated
                                                   Q Disputed
City                          State  ZIP Code      Type of NONPRIORITYunsecured claim:
Who incurred the debt?        Check one.
                                                       Student loans
0 Debtor 1 only                                    Q Obligationsarisingoutof a separationagreementordivorce
    Debtor 2 only
                                                       that you did not report as priority claims
[~] Debtor1 and Debtor2 only                       Q Debts to pension or profit-sharing plans, and other similar debts
Q At leastone ofthe debtors and another            0 Other. Specify
    Check if this claim is for a community debt        Collection
Is the claim subject to offset?
0No
D Yes
Verizon

  4. 12                                                                                                                          $303.00
KLS Financial Services                             Last 4 digits of account number        X    X    X X
Nonpriority Creditor's Name
                                                   When was the debt incurred?         4/12/2019
991 Avaition Pkw , Suite 300
Number       Street                                As of the date you file, the claim is: Check all that apply.
                                                   D Contingent
                                                   0 Unliquidated
                                                       Disputed
Morrisville                   NC     27560
City                          State  ZIP Code      Type of NONPRIORITYunsecured claim:
Who incurred the debt?        Check one.
                                                       Student loans
0 Debtor1 only                                         Obligations arising out of a separation agreement or divorce
    Debtor 2 only
                                                       that you did not report as priority claims
Q Debtor1 and Debtor2 only                             Debts to pension or profit-sharing plans, and other similar debts
    At least one of the debtors and another
                                                   0 Other. Specify
    Check if this claim is for a community debt        Medical Collections
Is the claim subject to offset?
0 No
    Yes
Fastmed




          Case
Official Form    2:19-bk-06009-PSSchedule
              106E/F                Doc E/F:
                                          9 Creditors
                                             Filed 05/15/19       Entered
                                                      Who Have Unsecured      05/16/19
                                                                         Claims                                09:57:05    Desc    page?
                                                Main Document              Page 19 of 39
Debtor 1         Devon T. Reed                                                         Case number (if known)

  Part 2:          Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them sequentially from the
                                                                                                                           Total claim
previous page.

  4. 13                                                                                                                       $1,448. 00
Phoenix Financial Services                          Last 4 digits of account number         X    X   X X
Nonpriority Creditor's Name                         When was the debt incurred?          3/5
8902 OtisAve, Suite 103A
Number         Street                               As of the date you file, the claim is: Check all that apply.
                                                        Contingent
                                                    0 Unliquidated
                                                        Disputed
Indiana olis                   IN      46216
City                           State  ZIP Code      Type of NONPRIORITYunsecured claim:
Who incurred the debt?         Check one.
                                                        Student loans
  Debtor 1 only
                                                        Obligations arising out of a separation agreementor divorce
Q      Debtor2 only                                     that you did not report as priority claims
["]    Debtor1 and Debtor2 only                     D Debts to pension or profit-sharing plans, and other similardebts
["]    At leastone ofthe debtors and another        0 Other. Specify
Q      Checkif this claim is for a community debt       Collection
Is the claim subject to offset?
Ef
       Yes
Loop 101 Emergency Phys
  4. 14                                                                                                                          $375.00
U.S. Bank                                           Last 4 digits of account number         now n
NonpriorityCreditor's Name                          When was the debt incurred?          2019
BO S. 8th St. Suite 224
Number         Street                               As of the date you file, the claim is: Checkall that apply.
                                                        Contingent
                                                    0 Unliquidated
                                                        Disputed
Minnea olis                    MN      55402
City                           State  ZIP Code      Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                    |-| Studentloans
0 Debtor1 only                                      [~] Obligations arising out of a separation agreement or divorce
Q Debtor2 only                                          that you did not report as priority claims
       Debtor 1 and Debtor 2 only
                                                        Debtsto pension or profit-sharing plans, and other similardebts
       At least one of the debtors and another
                                                    0 Other. Specify
Q Check if this claim is for a community debt           Checking account shortage
Is the claim subject to offset?
0 No
D Yes




             Case 2:19-bk-06009-PS Schedule
Official Form 106E/F
                                     Doc 9E/F: Filed   05/15/19 Entered 05/16/19 09:57:05
                                               Creditors Who Have Unsecured Claims
                                                                                                                          Desc     page8
                                     Main Document           Page 20 of 39
Debtor 1        Deven T. Reed                                                          Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims - Continuation Page

After listing any entries on this page, number them sequentially from the
                                                                                                                              Total claim
previous page.
  4. 15                                                                                                                             $220.00
Wells Far o                                          Last 4 digits of account number        n    o   w n
Nonpriority Creditor's Name
                                                     When was the debt incurred?         Unknown
PC Box 51566
Number        Street                                 As of the date you file, the claim is: Check all that apply.
Sioux Falls, SD                                      D Contingent
                                                     0 Unliquidated
                                                         Disputed

City                          State   ZIP Code       Type ofNONPRIORITY unsecured claim:
Who incurred the debt?        Check one.
                                                         Student loans
0 Debtor1 only                                           Obligations arising out of a separation agreement or divorce
       Debtor 2 only
                                                         that you did not report as priority claims
Q Debtor1 and Debtor2 only                               Debts to pension or profit-sharing plans, and other similar debts
Q At least one of the debtors and another            g] Other. Specify
       Check if this claim is for a community debt       Account shortages
Is the claim subject to offset?
0 No
       Yes




         Case
Official Form    2:19-bk-06009-PS Schedule
              106E/F                 Doc 9E/F: Creditors
                                               Filed 05/15/19        Entered 05/16/19
                                                         Who Have Unsecured Claims
                                                                                                                09:57:05     Desc    page 9
                                                 Main Document              Page 21 of 39
Debtor 1       Deven T. Reed                                                          Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6- Total the amounts ofcertain types of unsecured claims. This information is for statistical reporting purposes only
     28 U. S. C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                          Total claim

Total claims      6a. Domestic support obligations                                                6a.                   $0. 00
from Part 1

                  6b. Taxes and certain other debts you owe the government                        6b.                   $0.00

                  6c. Claims for death or personal injury while you were intoxicated              6c.                   $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.     6d. +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                         6d.                   $0.00




                                                                                                          Total claim

Total claims      6f. Student loans                                                               6f.                   $0.00
from Part 2

                  6g. Obligationsarising out of a separationagreement or divorce                  6g.                   $0.00
                        that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                 6h.                   $0.00
                        debts

                  6i. Other. Add all other nonpriority unsecured claims. Write that amount here. 6i. +            $9,360.00


                  6j.   Total.   Add lines 6f through 6i.                                         6j.             $9, 360. 00




          Case
Official Form    2:19-bk-06009-PSSchedule
              106E/F                Doc E/F:
                                          9 Creditors
                                             Filed 05/15/19       Entered
                                                      Who Have Unsecured      05/16/19
                                                                         Claims                                09:57:05          Desc page 10
                                                   Main Document            Page 22 of 39
 Fill in this information to identify your case:
 Debtor 1             Deven                 T.                     Reed
                      First Name            Middle Name            Last Name


 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF ARIZONA

 Case number
                                                                                                                       Check if this is an
 (if known)
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
     Q No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructionsfor this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                      State what the contract or lease is for




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                   page 1
        Case 2:19-bk-06009-PS                      Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                       Desc
                                                   Main Document    Page 23 of 39
     Fill in this information to identify your case:
     Debtor 1            Deven              T.                     Reed
                         First Name         Middle Name            Last Name

     Debtor 2
     (Spouse, if filing) First Name         Middle Name            Last Name


     United States Bankruptcy Court for the: DISTRICTOF ARIZONA

  Case number
  (if known)                                                                                                         D Checkifthis is an
                                                                                                                        amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the AdditionalPage,fill it out, and numberthe entries in the boxeson the left. Attachthe AdditionalPageto this
page. On thetop ofanyAdditionalPages,writeyour nameand case number(if known). Answerevery question.

1.      Do you have any codebtors?      (If you are filing a joint case, do not list either spouse as a codebtor.)
        El No
        D Yes
2.      Within the last 8 years, have you lived in a community property state or territory? (Community property States and territories
        include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        0 No. Goto line 3.
        Q Yes. Didyourspouse, formerspouse, or legal equivalentlive withyou atthe time?
                   No
                D Yes
3.      In Column 1, list all ofyour codebtors. Do not includeyour spouseas a codebtorifyourspouse is filingwithyou. Listthe
        person shown in line 2 again as a cpdebtor only if that person is a guarantor or cosigner. Make sure you have listed the
        creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
        Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                                Check all schedulesthat apply:




Official Form 106H                                           Schedule H: Your Codebtors                                                         page 1
             Case 2:19-bk-06009-PS                 Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                        Desc
                                                   Main Document    Page 24 of 39
     Fill in this information to identify your case:
      Debtor 1                 Deven                 T.                    Reed
                               First Name            Middle Name           Last Name
                                                                                                             Check if this is:
      Debtor 2
                                                                                                                  An amended filing
      (Spouse, if filing)      First Name            Middle Name           Last Name

                                                                                                                  A supplement showing postpetition
      United States Bankruptcy Court for the: DISTRICT OF ARIZONA
                                                                                                                  chapter 13 income as of the following date:
      Case number
      (if known)
                                                                                                                  MM / DD / YYYY
Official Form 1061
Schedule I: Your Income                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsiblefor supplying correct information. Ifyou are marriedand notfilingjointly, andyourspouse is living withyou,
include information about your spouse. Ifyou are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

     Parti:        Describe Employment
1.     Fill in your employment
       information.
                                                                   Debtor 1                                         Debtor 2 or non-filin   s ouse
        If you have more than one
       job, attach a separate page          Employmentstatus       0 Employed                                             Employed
       with information about                                             Not employed                                    Not employed
       additional employers.
                                            Occupation             Settlement Consultant
       Include part-time, seasonal,
       or self-employed work.               Employer's name        Turnbull

       Occupation may include               Employer's address
       student or homemaker, if it                                 Number Street                                    Number Street
       applies.




                                                                   City                       State ZipCode        City                     State Zip Code

                                            How long employed there?

 Part 2:           Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                              For Debtor 1           For Debtor 2 or
                                                                                                                     non-filin spouse

2.     List monthly gross wages, salary, and commissions (before all           2.                 $4,310.00
       payroll deductions). If not paid monthly, calculate whatthe monthlywage
       would be.

3.     Estimate and list monthly overtime pay.                                         3. +            $0.00

4.     Calculate gross income. Add line 2 + line 3.                                    4.         $4310. 00




Official Form 1061
           Case 2:19-bk-06009-PS                      Doc 9 Schedule
                                                             Filed 05/15/19
                                                                     I: Your Income Entered 05/16/19 09:57:05                                Desc     page 1
                                                      Main Document         Page 25 of 39
Debtor 1        Deven T. Reed                                                                                               Case number (if known)
                                                                                                                   For Debtor 1       For Debtor 2 or
                                                                                                                                      non-filin spouse
     Copy line 4 here ................................................................................. ^   4.         $4,310.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.          $729. 00
     Sb. Mandatory contributions for retirement plans                                                       Sb.             $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.             $0. 00
     5d. Required repayments of retirement fund loans                                                       5d.             $0. 00
     5e.   Insurance                                                                                        5e.             $0.00
     5f. Domestic support obligations                                                                       5f.             $0.00
     5g. Union dues                                                                                         5g.             $0.00
     5h. Other deductions.
         Specify:                                                                                           5h.+            $0.00
6.   Add the payroll deductions.                 Add lines 5a+ 5b+ 5c+5d + 5e + 5f+                         6.            729.00
     5g + 5h.
7.   Calculate total monthly take-home pay.   Subtract line 6 from line 4.                                             $3, 581. 00
8.   Listall other income regularly received:
     8a. Net income from rental property andfrom operating a                                                8a.            $0. 00
           business, profession, or farm
           Attach a statement for each property and businessshowing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     Sb. Interest and dividends                                                                             8b.            $0.00
     8c. Family support payments that you, a non-filingspouse, or a                                         8c.            $0.00
           dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.            $0.00
     8e. Social Security                                                                                    8e.            $0. 00
     8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) or any non-
           cash assistance that you receive, such as food stamps
           (benefits under the Supplemental Nutrition Assistance Program)
           or housing subsidies.
           Specify:                                                                                         8f.            $0.00
     8g. Pension or retirement income                                                                       sg.            $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h..           $0.00

9.   Add all other income. Add lines 8a +8b+ 8c+8d + 8e+ 8f+ 8g + 8h.                                       9.             $0.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.        $3, 581. 00   +           =               $3,581.00
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in ScheduleJ.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
     friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not availableto pay expenses listed in Schedule J.
     Specify:                                                                                                                                        11. +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                        12.         $3,581.00
     income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
     if it applies.                                                                                                                                          Combined
                                                                                                                                                             monthly income




Official Form 1061
           Case 2:19-bk-06009-PS                                 Doc 9 Schedule I: Your Income
                                                                        Filed 05/15/19         Entered 05/16/19 09:57:05                                      Desc      page 2
                                                                 Main Document         Page 26 of 39
Debtor 1    Deven T. Reed                                                             Case number (if known)
13. Do you expect an increase or decrease within the year after you file this form?
    0 No.              None.
    Q Yes. Explain;




Official Case    2:19-bk-06009-PS
         Form 1061                          Doc 9 Filed  05/15/19
                                                   Schedule I: Your IncomeEntered 05/16/19 09:57:05            Desc   page 3
                                            Main Document         Page 27 of 39
     Fill in this information to identify your case:
                                                                                                              Check if this is:
      Debtor 1                 Deven                T.                      Reed                                    An amended filing
                               First Name           Middle Name             Last Name
                                                                                                              [~] A supplementshowingpostpetition
      Debtor 2                                                                                                      chapter 13 expenses as of the
      (Spouse, if filing)      FirstName            Middle Name             Last Name                               following date:

      United States Bankruptcy Court for the:     DISTRICTOF ARIZONA                                                MM/DD/YYYY
      Case number
      (if known)

Official Form 106J
Schedule J:Y                                                                                                                                            12/15
Beas completeandaccurateas possible. Iftwo married people arefilingtogether, both areequally responsibleforsupplying
correct information. If more space is needed,attachanothersheetto this form. Onthe top ofany additional pages,write your
name and case number (if known). Answerevery question.

     Part 1:       Describe Your Household

1.     Is this a joint case?

       0 No. Goto line2.
             Yes. Does Debtor2 live in a separate household?
                   D No
                   D Yes. Debtor2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.     Do you have dependents?              Ef No
                                                Yes. Fill outthis information              DePendent's. relationshiPto         Dependent's   Does dependent
       Do not list Debtor 1 and                                                                                                              live with ou?
       Debtor 2.
                                                foreachd'ependent. ".'.'.'. '.". ;:;...... Debtor 1 or Debtor 2                ae
                                                                                                                                                  No

       Do not state the dependents'
                                                                                                                                                D Yes
       names.                                                                                                                                     No
                                                                                                                                             D Yes
                                                                                                                                             D No
                                                                                                                                                  Yes
                                                                                                                                                  No
                                                                                                                                                  Yes
                                                                                                                                                  No
                                                                                                                                                  Yes
3.     Do your expenses include                  0 No
       expenses of people other than             D Yes
       yourself and your dependents?


 Part              Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061. )                                          Your ex enses

4.     The rental or home ownershipexpenses for your residence.                                                           4.                        1 350.00
       Includefirst mortgage payments and any rent for the ground or lot.
       If not included in line 4:

       4a. Real estate taxes                                                                                              4a.

       4b. Property, homeowner's, or renter's insurance                                                                   4b.

       4c. Home maintenance, repair, and upkeep expenses                                                                  4c.

       4d. Homeowner's association or condominium dues                                                                    4d.




 Official Form 106J
           Case 2:19-bk-06009-PS                      Doc 9 Schedule
                                                             Filed J:05/15/19    Entered 05/16/19 09:57:05
                                                                      Your Expenses                                                             Desc    page 1
                                                      Main Document        Page 28 of 39
Debtor 1             Deven T. Reed                                                                Case number (if known)

                                                                                                                      Your ex enses


5.      Additional mortgage payments for your residence, such as home equity loans                              5.

6.      Utilities:

        6a. Electricity, heat, natural gas                                                                     6a.                        220. 00

        6b. Water, sewer, garbage collection                                                                   6b.

        6c. Telephone, cell phone, Internet, satellite, and                                                    6c.                        290. 00
               cable services

        6d. Other. Specify:                                                                                    6d.

7.      Food and housekeeping supplies                                                                         7.                         600. 00

8.      Childcare and children's education costs                                                               8.

9.      Clothing, laundry, and dry cleaning                                                                    9.

10. Personal care products and services                                                                         10.

11. Medical and dental expenses                                                                                 11.

12. Transportation. Include gas, maintenance, bus or train                                                      12.                       240. 00
    fare. Do not include car payments.
13.     Entertainment, clubs, recreation, newspapers,                                                           13.                       100.00
        magazines, and books
14. Charitable contributions and religious donations                                                            14.

15.     Insurance.
        Do not include insurance deducted from your pay or included in lines 4 or 20.

        15a. Life insurance                                                                                     15a.

        15b.    Health insurance                                                                                15b.

        15c.    Vehicle insurance                                                                               15c.                     $340.00

        15d. Other insurance. Specify:                                                                          15d.

16. Taxes.            Do not include taxes deducted from your pay or included in lines 4 or 20.
        Specify:                                                                                                16.

17. Installment or lease payments:

        17a. Car payments for Vehicle 1                                                                         17a.                      412.00

        17b. Car payments for Vehicle 2                                                                         17b.

        17c.    Other. Specify:                                                                                 17c.

        17d. Other. Specify:                                                                                    17d.

18. Your payments of alimony, maintenance, and support that you did not report as                               18.
        deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).


19. Other payments you make to support others who do not live with you.
        Specify:                                                                                                19.




            Case 2:19-bk-06009-PS
     Official Form 106J                                Doc 9 Schedule
                                                              Filed 05/15/19        Entered 05/16/19 09:57:05
                                                                      J: Your Expenses                                                Desc   page 2
                                                       Main Document        Page 29 of 39
Debtor 1      Deven T. Reed                                                                  Case number (if known)
20. Other real property expenses not included in lines 4 or 5 of this form or on
     Schedule I: Your Income.

     20a.   Mortgages on other property                                                                     20a.

     20b.   Real estate taxes                                                                               20b.

     20c.   Property, homeowner's, or renter's insurance                                                    20c.

     20d.   Maintenance, repair, and upkeep expenses                                                        20d.

     20e. Homeowner's association or condominium dues                                                       20e.

21. Other. Specify:                                                                                         21. +
22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                            22a.         3 552.00
    22b. Copy line 22 (monthly expenses for Debtor2), if any, from Official Form 106J-2.                    22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                      22c.         3 552.00


23. Calculate your monthly net income.
    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                    23a.         3581.00
    23b.    Copy your monthly expenses from line 22c above.                                                 23b. _       3 552.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                          23c.           29.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expectto finish paying for your car loan within the year or do you expect your mortgage
    paymentto increase or decrease because of a modificationto the terms ofyour mortgage?

    0 No.
    D Yes. Explainhere:
                None.




 Official Form 106J
           Case 2:19-bk-06009-PS                 Doc 9 Schedule
                                                         Filed J: Your Expenses
                                                                05/15/19      Entered 05/16/19 09:57:05               Desc page 3
                                                 Main Document         Page 30 of 39
 Fill in this information to identify your case:
 Debtor 1            Deven            T.                   Reed
                     First Name        Middle Name         Last Name


 Debtor 2
 (Spouse, if filing) First Name        Middle Name         Last Name


 United States Bankruptcy Court for the: DISTRICT OF ARIZONA

 Case number                                                                                          D Checkifthis is an
 (if known)                                                                                               amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                  12/15


Iftwo married people arefilingtogether, bothare equally responsibleforsupplying correct information.

You mustfile this form wheneveryou file bankruptcy schedulesor amendedschedules. Makinga falsestatement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000,or imprisonmentfor upto 20years, or both. 18 U.S.C. §§ 152, 1341, 1519, and3571.


                Sign Below

     Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
     0 No
            Yes. Name of person                                                           Attach Bankruptcy Petition Preparer's Notice,
                                                                                          Declaration, and Signature (Official Form 119).




     Under penalty of perjury, I declarethat I have readthe summary andschedulesfiledwiththis declarationandthatthey are
     true and correct.




        Dev n T. Reed, Debtor 1                              Signature of Debtor 2

        Date 05/02/2019                                      Date
                MM / DD / YYYY                                      MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                       page 1
        Case 2:19-bk-06009-PS                Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                Desc
                                             Main Document    Page 31 of 39
     cill in this information to identify your case:
  Debtorl             Deven                  T.                    Reed
                      First Name             Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name           Last Name


  United States Bankruptcy Court for the: DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                     D Checkifthis is an
                                                                                                                   amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                       04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?
           Married
       0 Not married
2.     During the last 3 years, have you lived anywhere other than where you live now?
       0No
           Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.     Withinthe last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
       (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas,
       Washington, and Wisconsin.)
       0 No
       Q Yes. Makesureyou fill out ScheduleH:YourCodebtors(OfficialForm 106H).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
          Case 2:19-bk-06009-PS                    Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                   Desc
                                                   Main Document    Page 32 of 39
Debtor 1       Deven T. Reed                                                                 Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1

     El No
           Yes. Fill in the details.

5.   Did you receive any other income during this year or the two previous calendaryears?
     Include income regardless of whetherthat income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.


     Listeach source and the gross incomefrom each source separately. Do not include income that you listed in line 4.

     0 No
     Q Yes. Fill in the details.


 Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     Q No. NeitherDebtor1 nor Debtor2 hasprimarilyconsumerdebts. Consumerdebtsaredefinedin 11 U. S.C. § 101(8)as
                  "incurred by an individual primarily for a personal, family, or household purpose."

                  During the 90 days before you filed for bankruptcy, did you pay any creditora total of $6, 825* or more?

                      No. Go to line 7.

                 Q Yes. List below each creditor to whom you paid a total of $6, 825* or more in one or more payments and the
                            total amountyou paid that creditor. Do not include payments fordomestic support obligations, such as
                            child support:and alimony. Also, do not include payments to an attorney forthis bankruptcycase.

                  * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                  During the 90 days before you filed for bankruptcy, did you pay any creditora total of $600 or more?

                 0 No. Go to line 7.
                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domesticsupport obligations, such as child support and alimony
                            Also, do not include payments to an attorney for this bankruptcy case.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 2
       Case 2:19-bk-06009-PS                      Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                        Desc
                                                  Main Document    Page 33 of 39
Debtor 1       Deven T. Reed                                                                Case number (if known)

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of whichyou are an officer, director, person in control, or ownerof 20% or more of theirvoting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U. S.C. §101. Include payments for domesticsupport obligations
     such as child support and alimony.


     0 No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?

     Include payments on debts guaranteedor cosigned by an insider.

     Ef No
     Q Yes. Listall paymentsthatbenefitedan insider.




 Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you tiled for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases; small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

     0 No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
     seized, or levied?
     Check all that apply and fill in the details below.

           No. Goto line 11.
     Q Yes. Fill in the informationbelow.
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

     0 No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

     0 No
     D Yes




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page3
           Case 2:19-bk-06009-PS                    Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                     Desc
                                                    Main Document    Page 34 of 39
Debtor 1       Deven T. Reed                                                                 Case number (if known)


 Part 5:         List Certain Gifts and Contributions

13. Within 2 years beforeyou filed for bankruptcy, didyou give any gifts with a total value of more than $600per person?
    0 No
    Q Yes. Fill inthedetailsforeachgift.
14. Within2 yearsbeforeyoufiledforbankruptcy,didyougiveanygiftsorcontributionswitha totalvalueofmorethan$600
    to any charity?


     El No
           Yes. Fill in the details for each gift or contribution.

 Part 6:         List Certain Losses

15. Within 1 year before you filed for bankruptcy orsinceyou filedfor bankruptcy, didyou lose anything because oftheft, fire,
     other disaster, or gambling?

     0 No
     [-] Yes. Fill in the details.

 Part 7-         List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, didyou or anyone else acting onyour behalf pay or transfer any property to
     anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Includeanyattorneys, bankruptcypetitionpreparers, orcreditcounselingagenciesforservicesrequiredforyourbankruptcy.
    El No
    Q Yes. Fill inthedetails.
17. Within1 yearbeforeyoufiledfor bankruptcy,didyouoranyoneelseactingonyourbehalfpayortransferanypropertyto
    anyonewhopromisedto helpyou dealwithyourcreditorsorto makepaymentstoyourcreditors?
     Do not include any payment or transfer that you listed on line 16.

     0 No
           Yes. Fill in the details.

18. Within2 yearsbeforeyoufiledfor bankruptcy,didyousell, trade,orotherwisetransferany propertyto anyone,otherthan
     property transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made assecurity (such asgranting ofa security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.

           No
           Yes. Fill in the details.

19. Within10yearsbeforeyoufiledforbankruptcy,didyoutransferanypropertytoa self-settledtrustorsimilardeviceofwhich
     you are a beneficiary?            (These are often called asset-protection devices.)
     0 No
           Yes. Fill in the details.




 Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 4
           Case 2:19-bk-06009-PS                       Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                            Desc
                                                       Main Document    Page 35 of 39
Debtor 1        Deven T. Reed                                                               Case number (if known)

  Part 8:         List Certain FinancialAccounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
     benefit, closed, sold, moved, or transferred?
     Include checking, savings, money market, or otherfinancial accounts; certificates of deposit; shares in banks, credit unions, brokerage
     houses, pension funds, cooperatives, associations, and other financial institutions.

     0 No
     Q Yes. Fill in the details.
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
     for securities, cash, or other valuables?

     El No
     [~] Yes. Fill in thedetails.
22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     0 No
     Q Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Includeany property you borrowedfrom, are storing for,
     or hold in trust for someone.

     0 No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined underany environmental law, whetheryou now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedingsthat you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


     0 No
     Q Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 5
           Case 2:19-bk-06009-PS                  Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                  Desc
                                                  Main Document    Page 36 of 39
Debtor 1         Deven T. Reed                                                                 Case number (if known)

25. Have you notified any governmental unit of any release of hazardous material?
      0 No
      Q Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
      orders.

      0 No
            Yes. Fill in the details.


 Part 11           Give Details About Your Business or Connections to Any Business
27    Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
      business?


             Q A sole proprietororself-employed in a trade, profession, orotheractivity, eitherfull-time or part-time
                  A member of a limited liability company (LLC) or limited liability partnership (LLP)
             |-] A partner in a partnership
                  An officer, director, or managing executive of a corporation
             Q An ownerof at least5% ofthe voting orequitysecuritiesof a corporation
      0 No. Noneofthe aboveapplies. Goto Part 12.
            Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.


 Part 12:         Sign Below
I have read the answers on this Statementof FinancialAffairsand any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




     Deve T. Reed, Debtor 1                                        Signature of Debtor 2

     Date        05/02/2019                                        Date


Did you attach additional pages to Your Statement of Financial Affairs for IndividualsFiling for Bankruptcy (Official Form 107)?

0 No
     Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

0 No
Q Yes. Nameof person                                                                                 Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 6
            Case 2:19-bk-06009-PS                       Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                  Desc
                                                        Main Document    Page 37 of 39
     ':" in this information to identify your case:
 Debtor 1              Deven                T.                     Reed
                       First Name           Middle Name            Last Name


 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Courtfor the: DISTRICT OF ARIZONA
 Case number
                                                                                                                                Check if this is an
 (if known)
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.     For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

       Identify the creditor and the property that is collateral          What do you intend to do with the          Did you claim the property
                                                                          property that secures a debt?              as exempt on Schedule C?

      Creditor's        HLS of Nevada                                     0 Surrender the property.                  D No
       name:                                                              ["] Retainthe property and redeem it.      D Yes
      Description of    2016 Kia Forte                                    Q Retainthe property and enter into a
      property                                                                 Reaffinnation Agreement.
      securing debt:                                                           Retain the property and [explain]:



 Part 2:           List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                             Will this lease be assumed?

       None.




Official Form 108             Statement                                                                                                      page 1
          Case 2:19-bk-06009-PS     Docof 9Intention
                                                Filedfor 05/15/19
                                                         Individuals Filing Under Chapter
                                                                          Entered         7
                                                                                     05/16/19 09:57:05                             Desc
                                    Main Document                Page 38 of 39
Debtor 1      Deven T. Reed                                                          Case number (if known)

  Part3:       Sign Below

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
    personal property that is subject to an unexpired lease.


    Deven . Reed, Debtor 1                                Signature of Debtor 2

    Date 05/02/2019                                       Date
           MM / DD / YYYY                                        MM/DD/YYYY




Official Form 108           Statement of Intention for Individuals Filing Under Chapter 7                                            page 2
         Case 2:19-bk-06009-PS    Doc 9 Filed 05/15/19 Entered 05/16/19 09:57:05                                            Desc
                                  Main Document                Page 39 of 39
